     Case 8:20-cv-01478-JSS Document 28 Filed 09/15/21 Page 1 of 5 PageID 949




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

BRENDA JOINER,

        Plaintiff,

v.                                                           Case No: 8:20-cv-1478-JSS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
___________________________________/

                                        ORDER

        THIS MATTER is before the Court on Plaintiff’s Unopposed Petition for

Attorney Fees (“Motion”).       (Dkt. 22).   Plaintiff moves the Court to award her

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d). For the reasons set forth below, the Motion is granted.

                                   BACKGROUND

        On June 29, 2020, Plaintiff filed a Complaint seeking review of the denial of her

claim for Social Security benefits by the Commissioner of Social Security. (Dkt. 1.)

On June 11, 2021, the Court entered an order reversing and remanding the decision of

the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g).             (Dkt. 25.)

Judgment was entered in Plaintiff’s favor on June 14, 2021. (Dkt. 26.) Plaintiff filed

the instant Motion on August 20, 2021, as the prevailing party in this action. (Dkt.

27.) In the Motion, Plaintiff seeks attorney’s fees for work performed by her attorney

Michael Steinberg, Esq. (Dkt. 27.)
  Case 8:20-cv-01478-JSS Document 28 Filed 09/15/21 Page 2 of 5 PageID 950




                             APPLICABLE STANDARDS

         Following entry of a favorable judgment in a Social Security case, the prevailing

party may obtain attorney’s fees under the EAJA. 28 U.S.C. § 2412(d)(1)(A); Monroe

v. Comm’r of Soc. Sec. Admin., 569 F. App’x 833, 834 (11th Cir. 2014). The EAJA

requires the court to award attorney’s fees to a party who prevails against the United

States in litigation unless the court finds that the government’s position in the litigation

was “substantially justified” or that special circumstances make such an award unjust.

28 U.S.C. § 2412(d); Jackson v. Comm’r of Soc. Sec., 601 F.3d 1268, 1271 (11th Cir.

2010).

         A party may recover an award of attorney’s fees under the EAJA if the following

prerequisites are met: (1) the party seeking the award is the prevailing party; (2) the

application for such fees, including an itemized justification for the amount sought, is

timely filed (i.e., filed within thirty days of final judgment in the action); (3) the

claimant had a net worth of less than $2 million at the time the complaint was filed;

(4) the position of the government was not substantially justified; and (5) no special

circumstances exist that would make an award unjust. 28 U.S.C. § 2412(d). A party

who obtains a fourth sentence remand in a Social Security case is considered a

prevailing party under the EAJA. Shalala v. Schaefer, 509 U.S. 292, 302 (1993). To be

“substantially justified” under the EAJA, the government’s position must be “justified

to a degree that could satisfy a reasonable person,” which requires that the

government’s position have a reasonable basis in both law and fact. Monroe, 569 F.

App’x at 834 (internal quotation and citation omitted).
                                            -2-
  Case 8:20-cv-01478-JSS Document 28 Filed 09/15/21 Page 3 of 5 PageID 951




                                        ANALYSIS

       Upon consideration of the Motion and the applicable law, the Court finds that

Plaintiff is entitled to an award of attorney’s fees. First, Plaintiff is the prevailing party

in this case after having obtained a sentence-four remand. Schaefer, 509 U.S. at 296–

97, 302. Second, the Commissioner does not dispute the timeliness of Plaintiff’s

Motion. (Dkt. 27 at 6.) This case was remanded upon order of this Court and

judgment was entered in Plaintiff’s favor on June 14, 2021. (Dkts. 25, 26.) Under

Federal Rule of Appellate Procedure 4(a)(1)(B), either party has sixty days to file an

appeal. Therefore, the judgment became final on August 13, 2021, and the Motion

was filed within thirty days of the final judgment. See Jones v. Colvin, No. 8:13-cv-2900-

T-33AEP, 2015 WL 7721334, at *1 (M.D. Fla. Nov. 30, 2015). Third, there is no

indication that Plaintiff is excluded from eligibility for an award under the EAJA by

any of the exclusions set forth in the Act. Fourth, the Commissioner’s position was

not substantially justified in this case, and the Commissioner does not dispute this

issue. Finally, the Court does not find that any special circumstances exist to indicate

that an award of attorney’s fees in this case would be unjust.

       In the Motion, Plaintiff requests that the hourly rate of the fees awarded be

increased to reflect the increase in the cost of living. (Dkt. 27.) Under the EAJA, the

amount of attorney’s fees to be awarded “shall be based upon prevailing market rates

for the kind and quality of the services furnished,” except that attorney’s fees shall not

exceed $125 per hour unless the court determines that an increase in the cost of living

or a special factor justifies a higher fee. 28 U.S.C. § 2412(d)(2)(A). Plaintiff proposes
                                             -3-
   Case 8:20-cv-01478-JSS Document 28 Filed 09/15/21 Page 4 of 5 PageID 952




an hourly rate of $207.50 for 15.50 hours worked on this matter in 2020 and 2021.

(Dkt. 27-1.) The Court finds that Plaintiff is entitled to the requested rates, and the

Commissioner does not oppose Plaintiff’s request. In total, Plaintiff seeks $3,216.25

in attorney’s fees. The Commissioner does not oppose the fees requested. As such,

the Court finds that the hours expended were reasonable and that $3,216.25 is a

reasonable fee in this case.

       In addition, Plaintiff requests that the fee award be paid directly to her attorney.

(Dkt. 27 at 3.) Although EAJA fee awards belong to the party, not the party’s attorney,

Reeves v. Astrue, 526 F.3d 732, 738 (11th Cir. 2008), such fees may be paid directly to a

plaintiff’s attorney in cases in which the plaintiff does not owe a debt to the government

and assigns the right to such fees to the attorney. Astrue v. Ratliff, 560 U.S. 586, 597

(2010). In this case, Plaintiff has assigned the EAJA award to her attorney. (Dkt. 27-

2.) Therefore, the award is payable directly to Plaintiff’s counsel if Plaintiff is not

indebted to the federal government; otherwise, the award is payable directly to

Plaintiff.




                                           -4-
  Case 8:20-cv-01478-JSS Document 28 Filed 09/15/21 Page 5 of 5 PageID 953




      Accordingly, it is ORDERED:

      1. Plaintiff’s Unopposed Petition for Attorney Fees (Dkt. 27) is GRANTED.

      2. Plaintiff is awarded attorney’s fees in the amount of $3,216.25. Fees are

         payable directly to Plaintiff’s counsel if it is determined that Plaintiff does

         not owe a debt to the government.

      DONE and ORDERED in Tampa, Florida, on September 15, 2021.




Copies furnished to:
Counsel of Record




                                         -5-
